DETAILED ACTION

Terminal Disclaimer
		The terminal disclaimer(s) filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of the patent(s) granted on U.S. patent(s) 10/728,234  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Jane Qu on 16 May 2022.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1: 
A system for configuring security settings, comprising: 
one or more hardware processors configured to: 
receive a request to join a security group from a first terminal device;  
obtain a first security setting information associated with the security group which the first terminal device has requested to join; 
query another member of the security group at a second terminal device 
in response to a query response from the second terminal device that permits the first terminal device to join the security group, permit the first terminal device to join the security group and send a request response to the first terminal device, the request response instructing the first terminal device to join the security group and to configure security settings a second security setting information included in the request response that comprises the obtained first security setting information associated with the security group or a difference relative to security setting information currently configured at the first terminal device; and  
one or more memories coupled to the one or more hardware processors and configured to provide is the one or more hardware processors with instructions.  

CLAIM 11: 
A method for configuring security settings, comprising: 
receiving a request to join a security group from a first terminal device; 
obtaining a first security setting information associated with the security group which the first terminal device has requested to join; 
querying another member of the security group at  a second terminal device 
in response to a query response from the second terminal device that permits the first terminal device to join the security group, permitting the first terminal device to join the security group and sending a request response to the first terminal device, the request response instructing Attorney Docket No. ALIBP338C13 1 PATENTthe first terminal device to join the security group and to configure security settings a second security setting information included in the request response that comprises the obtained first security setting information associated with the security group or a difference relative to security setting information currently configured at the first terminal device.  





CLAIM 20: 
A computer program product for configuring security settings, the computer program product being embodied in a non-transitory computer readable storage medium and comprising 5computer instructions, when executed by a hardware processor, for: 
receiving a request to join a security group from a first terminal device; 
obtaining a first security setting information associated with the security group; 
querying another member of the security group at  a second terminal device 
ioin response to a query response from the second terminal device that permits the first terminal device to join the security group, permitting the first terminal device to join the security group and sending a request response to the first terminal device, the request response instructing the first terminal device to join the security group and to configure security settings a second security setting information included in the request response that comprises the obtained first security setting information associated with the security group or a difference relative to security setting information currently configured at the first terminal device.



Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 11 & 20 (& associated dependent claims).
The present invention is directed to a method for providing blockchain based email procedures. In view of the closest prior arts such as U.S. Patent 9,407,604 (by Smith) and U.S. PG-PUB: 2009/0158041 (by Kang), no singular art disclosing nor motivation to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as receiving a request to join a security group from a first terminal device; obtaining a first security setting information associated with the security group; querying another member of the security group at  a second terminal device to determine whether to permit the first terminal device to join the security group; and ioin response to a query response from the second terminal device that permits the first terminal device to join the security group, permitting the first terminal device to join the security group and sending a request response to the first terminal device, the request response instructing the first terminal device to join the security group and to configure security settings according to a second security setting information included in the request response that comprises the obtained first security setting information associated with the security group or a difference relative to security setting information currently configured at the first terminal device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2360 - 2022)